Title: Abigail Adams to Mary Smith Cranch, 12 March 1791
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
Bush Hill March 12th 1791
I was just going to set down to write to you, when I received your Letter of  I am sensible I was much in Arrears to you, as well as to some other of my Friend’s Since the Recovery of Thomas we have had Health in our dwelling, for which I have great reason to be thankfull. I have been happy with my three sons round me, but a sigh of anxiety always hung about my Heart, for mrs smith who ought to be with me during the absence of the Col. if I had remaind in N york, we should not have lived seperate this winter, but my removal here, and the expence of the removal of a Family for 5 or six months, was an obstical in the way, as the col is expected back in May. if he arrives as I hope he will, he will come immediatly into an office, which will afford to him and his Family a very handsome Support. it will be a very Arduous office in the state of N york, but he is of a very active disposition, and very well calculated for the discharge of it. a prospect of a Provision for himself and Family has releived my mind from a very heavy burden. I hope nothing will arrise to detain him abroad longer than we expect, and this provision for him at Home, is much more agreeable to us all than any employment abroad, which would have carried from me my only daughter. Charles is returnd to his office in Nyork and Boards with mrs Smith. I suppose J Q A will reach Boston by the time this Letter gets to you. he seems happy in the expectation of our passing the summer at Braintree, but he appears to have lost much of his sprightlyness and vivacity. he says that the want of Buisness in his profession and the dismal prospect for the practitioners of the Law in Massachussets, is the weight which depresses him, & that He should still be obliged at his age, to be dependant upon his parents for a support. altho these feelings are proofs of a good mind, and a sensible Heart, I could wish that they did not oppress him so much. he wishes sometimes that he had been Bred a Farmer a merchant, or an, any thing by which he could earn his Bread but we all preach Patience to him. Thomas follows his studies in the city with as much assiduity as his Health will permit, but he does not look well, and I think I cannot consent to leave him in this Hot climate during the summer. a journey may establish his Health, and prevent a return of that soar disorder the next fall as his Blood retains yet much of the materials for making it. every damp day warns him of the future, & reminds him of the past
you wrote me in your Letter of Janry 25th of a Negro Man and woman whom you thought would answer for me this summer. if she is cleanly and only a tolerable cook I wish you would engage her for me. I had rather have black than white help, as they will be more like to agree with those I bring. I have a very clever black Boy of 15 who has lived with me a year and is bound to me till he is 21, my coachman will not allow that he is a negro, but he will pass for one with us. Prince I believe I shall leave with mr Brisler I shall bring Polly—and dismiss the rest of my servants. tis probable we may hire the Black man part of the time as a Gardner, but I design to make those I bring with me work if I can I will be obliged to you if you will go to the House, and look over the things and write me what you think I shall have absolutely need of towards keeping House. I have written to the dr to get mr Pratt to make me two kitchin tables and some other articles there were some old Bed Steads in the House but none perfect. will you ask mr Pratt if he can make me one that is movable like one which Polly says he made for mrs Apthorp with a sacking bottom and doubles up together. I do not know any Name for them to distinguish them by; I had one made in N York which I found exceedingly usefull when Thomas was sick. I have no coars ware neither milk-pan, or bowl or dish, Broom or Brush. I shall want Some tow cloth, ten or a dozen yds at my first arrival. I do not know if the dr has any Money in his Hands, to procure me these articls but if he has not, I will send you some for the purpose. as I cannot think of comeing there with a Family—and then haveing every thing to look out for afterwards, besides I shall not have Brisler to manage for me. I shall take some spoons & what little plate I may have occasion for with me. mrs Brisler left some chairs which I shall take of her. I think I have as much table & bed linnen as I shall want I wish the Roads were such that we could set out immediatly, but that cannot be. I hope however to be with you by the first of May—and I look forward to it with great pleasure I assure you. I shall send by the first vessel a Trunk with some cloaths &c—as we wish to travell with as little Bagage as possible. I dinned yesterday at the Presidents it was a take leave dinner. the President sets of this week on a Tour to those parts of his dominions which he has not yet visited Georgia & North Carolina. our publick affairs never lookt more prosperious—the people feel the benificial effects of the New Government by an increasing credit both at Home and abroad and a confidence in their Rulers. some grumbling we must always expect, but we have as a people the greatest cause for Gratitude and thankfullness to the supreeme Ruler of the Universe for our present happy and prosperious circumstances as a Nation.
adieu my dear sister every blessing attend you and yours is the Sincere wish of your ever affectionate / Sister
A Adams
my kind regards to mr Cranch to mr & mrs Norten to cousin William & Lucy and a kiss for my young Richard
